Citation Nr: 0804817	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-03 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee.

2.  Entitlement to an increased initial (compensable) 
evaluation for external hemorrhoid.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from November 2001 to November 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
VA Regional Office (RO) in Waco, Texas which evaluated the 
veteran's right knee retropatellar pain syndrome at 10 
percent disabling and the veteran's hemorrhoid disorder as 
noncompensable.  


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
recurrent subluxation, lateral instability, limitation of 
flexion to 30 degrees, or extension limited to 15 degrees.  

2.  The veteran's hemorrhoid disorder is manifested by large 
but not thrombotic hemorrhoids; he is not shown to have 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5099-5014 (2007).

2.  The criteria for an initial evaluation of 10 percent for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, 
Diagnostic Code 7336 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in October 2004 and May 2006.  The RO provided 
the requisite notification regarding the evaluation or the 
effective date that could be assigned if service connection 
were granted in May 2006. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for her right knee retropatellar pain syndrome and 
hemorrhoid disorder does not accurately reflect the severity 
of those disabilities.  Disability evaluations are determined 
by evaluating the extent to which a veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Board is also required to consider whether the 
veteran may be entitled to a staged rating.  Therefore, in 
this claim, the Board has assessed the level of disability 
from the date of initial application for service connection 
to the present, determining whether the level of impairment 
warrants different disability ratings at different times over 
the life of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).


Right Knee, Retropatellar Pain Syndrome

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative. 38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  According to Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Other 
potentially applicable diagnostic codes pertaining to the 
knee include Diagnostic Code 5260 and 5261 pertaining to 
limitation of motion of the leg.  Under Diagnostic Code 5260, 
a 10 percent evaluation is assigned when flexion is limited 
to 10 degrees and a 20 percent evaluation when flexion is 
limited to 30 degrees. Under Diagnostic Code 5261, a 10 
percent evaluation is assigned when extension is limited to 
10 degrees, and a 20 percent evaluation when extension is 
limited to 15 degrees.

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial rating in excess of 10 percent.  The 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the right knee disability under applicable 
Diagnostic Codes.  The medical evidence demonstrates that at 
the time of the veteran's pre-separation physical in August 
of 2004, she was shown to have right knee tenderness and 
pain, but no swelling, ligament instability, or loss of range 
of motion.  

A VA exam was conducted in September 2004.  The veteran was 
noted to have no swelling, effusion, or ligament instability 
of the right knee, however there was some tenderness.  Range 
of motion was said to be normal with pain noted during 
flexion from 120 to 130 degrees.  

An additional VA exam was conducted in October 2005.  The 
veteran was noted to have no swelling and no instability of 
the right knee.  Flare-ups in pain and swelling were said to 
occur with excessive standing.  However, it was noted that 
there was not a physician-described functional impairment and 
range of motion was said to be normal.  The examiner's 
diagnosis was right knee patellofemoral syndrome.  

The veteran self-referred to a private physician in January 
2006.  At that time the veteran's right knee demonstrated 
some swelling, pain, and diffuse tenderness, with a range of 
motion of 0 to 130 degrees.  A mild antalgic gait was noted.  
The knee was said to be stable and the physician's diagnosis 
was acute right knee inflammation, severe and symptomatic.  

In summary, the medical evidence currently before the board 
does not demonstrate recurrent subluxation, lateral 
instability, limitation of flexion to 30 degrees, or 
extension limited to 15 degrees.  Also, there is insufficient 
evidence to support a finding of functional loss.  Thus, the 
Board finds that the evidence supports the RO's evaluation of 
10 percent under Diagnostic Code 5099-5014, and that a rating 
in excess of 10 percent is not warranted.  


Increased Rating for Hemorrhoid

The appellant essentially contends that her hemorrhoid 
disability is more severely disabling than the currently 
assigned noncompensable evaluation reflects.  She maintains 
that her hemorrhoid condition warrants an increased 
evaluation.

The Board notes that the RO appears to have initially 
evaluated the veteran's hemorrhoid disability under 
Diagnostic Code 7339.  This appears to have been a clerical 
error, in that the appropriate Diagnostic Code for evaluation 
of hemorrhoids is 7336.  Under Diagnostic Code 7336, mild or 
moderate hemorrhoids are rated as noncompensable.  Large or 
thrombotic, irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating.  Hemorrhoids involving persistent 
bleeding with secondary anemia or with fissures warrant a 20 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.

A VA exam was conducted in August 2004.  At that time the 
veteran reported bleeding and pain during bowel movements.  
On examination the veteran was found to have a 1.5 cm mass 
consistent with an external hemorrhoidal tissue.  

In April 2005 the veteran was treated at her local VA 
hospital with complaints of a painful and irritated 
hemorrhoid.  A surgical consult was conducted in June 2005.  
At that time the veteran reported a long history of painful 
hemorrhoids with bleeding.  Physical examination revealed an 
anterior external hemorrhoid that was not thrombosed and not 
bleeding.  A follow-up exam was conducted in November 2005.  
The examiner noted that the veteran had elected not to have 
hemorrhoid removal surgery and was still suffering from 
hemorrhoidal irritation and bleeding from time to time.  An 
additional visit to the VA hospital occurred in April 2006.  
At that time the veteran reported bleeding on bowel 
movements.

The veteran was treated by a private physician in April 2006.  
The veteran complained of bleeding hemorrhoids for one week.  
On examination the veteran was said to have a large external 
hemorrhoid.  

Based upon the above, the Board finds that the medical 
evidence supports an evaluation of 10 percent under 
Diagnostic Code 7336.  Specifically, the veteran's hemorrhoid 
meets the criteria of being large, but not thrombotic, and 
frequently recurring.  The record does not identify whether 
the veteran's hemorrhoid is irreducible or manifested by 
excessive redundant tissue.  However, giving the veteran the 
benefit of the doubt, the criteria for a 10 percent 
evaluation have been reasonably met.

The veteran has reported bleeding with his hemorrhoids on 
several occasions.  However, there is no indication of 
secondary anemia or fissures that would warrant a 20 percent 
evaluation.   

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The Board finds no evidence that supports a finding 
that the veteran's level of disability has changed over the 
pendency of these claims, and that therefore a staged rating 
is not warranted.  




ORDER

An initial evaluation in excess of 10 percent for 
retropatellar pain syndrome of the right knee is denied.  

An initial evaluation of 10 percent for hemorrhoids is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.   



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


